Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc K. Weinstein on March 18, 2021.

The application has been amended as follows: 
Claims:
1.	 (Currently Amended) A method of fraud handling in an online data network including a fraud processing node having a processor and a memory storing instructions executed by the processor to perform the method of fraud handling, the method comprising: 
receiving, at the processor of the fraud processing node via the data network, a data transaction request from at least one user account, the data transaction request including a request for digital content; 
analyzing the data transaction request based on predefined fraud detection rules to generate a fraud score associated with the at least one user account;
classifying the at least one user account as fraudulent account if the associated fraud score exceeds a predefined fraud likelihood threshold; and

wherein degraded performance of data transactions associated with a classified fraudulent account includes modifying the requested digital content to an altered version of the digital content that is degraded in comparison to the requested digital content and providing the altered version of the digital content to the source of the data transaction request via the data network,
wherein deteriorating the data transactions comprises at least one of purposely using a higher latency for data communication or communicating altered data content.

2.	 (Cancelled) 

5.	 (Currently Amended)  An apparatus for fraud handling, comprising 
a receiver configured to receive, via a data network, a data transaction request from at least one user account, the data transaction request including a request for digital content; 
a processor circuit configured to 
analyze the data transaction request based on predefined fraud detection rules to generate a fraud score associated with the at least one user account;
classify the at least one user account as fraudulent account if the associated fraud score exceeds a predefined fraud likelihood threshold; and
perform data transactions associated with a classified fraudulent account via the data network that are degraded in comparison to data transactions associated with a classified non-fraudulent account,
,
wherein deteriorating the data transactions comprises at least one of purposely using a higher latency for data communication or communicating altered data content.

6.	(Cancelled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olabode Akintola can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C./Examiner, Art Unit 3691                                                                                                                                                                                                        
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691